      ·-·               Case 1:19-cv-02851-LLS
                        Case 1:19-cv-02851-LLS Document
                                               Document 27
                                                        25 Filed
                                                           Filed 06/22/20
                                                                 06/19/20 Page
                                                                          Page 11 of
                                                                                  of 22


      ••    R1G 1r~ . .L                                                               I l SDL ~D., y
                                                                                         ooc1 ·,1r~T
                                        UNITED ST ATES DISTRICT COURT
0                                                                                        £ LH -1 KO ' IC \LL Y FILED
w                                      SOUTHERN DISTRICT OF NEW YORK                     DOC#:
                                                                                        DATEF-[L_E_D_:_6~/-_i_t_/_
                                                                                                                 'z-o
(/)
n=:     KENNETH DUNHAM and
                                                                    )
                                                                    )                  ·==========:I,
0       MARTHA DUNHAM,                                              )
0                                                                   )
z                              Plaintiffs,                          )
w                  V.
                                                                    )
                                                                    )
0                                                                   )
~           COVIDIEN, LP.,                                          )
w ___________________
         Defendant.   )
                      )
~

                                       NOTICE OF JOINT MOTION TO STAY

                   PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law filed

            simultaneously herewith, the undersigned counsel for Defendant Covidien LP and Plaintiffs

            Kenneth Dunham and Martha Dunham move before the Honorable Louis L Stanton, United

            States District Judge, of the United States District Court, Southern District of New York, at 500

            Pearl Street, New York, NY 10007, on a date and at a time designated by the Court, for an Order

            staying all proceedings in this action pending decision on a motion currently before the United

            States Judicial Panel on Multidistrict Litigation ("JPML") to transfer and coordinate pending

            federal actions related to the use of Covidien's hernia mesh products. A stay will conserve

            judicial and party resources and avoid duplicative litigation. Both parties agree that a stay of all

            proceedings is appropriate.

                   For the reasons detailed in the accompanying Memorandum of Law in support of this

            joint motion, Plaintiffs and Defendant respectfully request that the Court grant the motion to stay

            all proceedings pending a ruling by the JPML on the creation of a Covidien hernia mesh MDL

            and transfer of this case to that MDL.
-- ... -•            Case 1:19-cv-02851-LLS
                     Case 1:19-cv-02851-LLS Document
                                            Document 27
                                                     25 Filed
                                                        Filed 06/22/20
                                                              06/19/20 Page
                                                                       Page 22of
                                                                              of22



            Dated: June 19, 2020                  Respectfully Submitted,

                                                          DLA PIPER LLP (US)

                                                          Isl Jessica C. Wilson
                                                          Jessica C. Wilson
                                                          Katie Insogna
                                                          DLA PIPER LLP (US)
                                                          33 Arch Street, 26th Floor
                                                          Boston, MA 02110-144 7
                                                          Telephone: (617) 406-6000
                                                          Facsimile: (617) 406-6100
                                                          j essica. wilson@dlapi per.com
                                                          katie. insogna@dlapi per. com

                                                          Attorneys for Defendant Covidien LP

                                                          MARC J. BERN & PARTNERS, LLP

                                                          sl Alexandra Colella
                                                          Alexandra Colella
                                                          MARC J. BERN & PARTNERS , LLP
                                                          60 E. 42nd St., Ste 950
                                                          New York, NY 10165
                                                          Telephone: (212) 702-5000
                                                          Acolella@bemllp.com

                                                          Attorney for Plaintiffs Kenneth Dunham and
                                                          Martha Dunham




                                             CERTIFICATE OF SERVICE

                   I, Jessica C. Wilson, hereby certify that on June 19, 2020, a true and correct copy of the

            foregoing Notice of Joint Motion to Stay, Memorandum of Law in Support of the Motion, and

            exhibits to the same, were electronically filed and will be sent to all registered counsel of record

            by operation of the Court's electronic filing system.

                                                          Isl Jessica C. Wilson
                                                          Jessica C. Wilson



                                                              2
